IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-75,952-01


EX PARTE JOHN URANGA III, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 44564 IN THE 78TH DISTRICT COURT

FROM WICHITA COUNTY



 Per curiam.
 
O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of possession of a
controlled substance and sentenced to imprisonment for life. He was also convicted of misdemeanor
theft and assessed a $500.00 fine. The Court of Appeals affirmed his possession of a controlled
substance conviction. Uranga v. State, No. 06-07-00017-CR (Tex. App.-Texarkana Feb. 21, 2008,
pet. granted). 
	Applicant contends that the State failed to disclose evidence in violation of Brady v.
Maryland, 373 U.S. 83 (1963), that his rights under the Sixth and Fourteenth Amendments were
violated, and that trial counsel rendered ineffective assistance. Based on our own independent review
of the record, we conclude that Applicant's claims relating to his possession of a controlled
substance conviction are without merit and are denied. His claims relating to his misdemeanor theft
conviction are dismissed. Tex. Code Crim. Proc. art. 11.07, § 2. Accordingly, this application is
denied in part and dismissed in part.

Filed: June 22, 2011
Do not publish